Citation Nr: 1016456	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-37 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
total right knee replacement.

2.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the RO in May 
2007 and January 2009.  

In January 2010, during the course of the appeal, the 
Veteran had a hearing at the RO before the Veterans Law 
Judge whose signature appears at the end of this decision.  

The  issues of entitlement to a separate rating for the 
surgical scar resulting from the total right knee 
replacement and entitlement to a separate rating for right 
lower extremity radiculopathy have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected total right knee 
replacement is manifested primarily by complaints of severe 
pain, weakness, and giving way; knee flexion to at least 90 
degrees; and knee extension to at least 15 degrees.  

2.  The Veteran's service-connected osteoarthritis of the 
lumbar spine is manifested primarily by complaints of 
radiating pain and stiffness, as well as limitation of 
motion in which the Veteran is able to flex his spine to at 
least 45 degrees.  

3.  The Veteran's service-connected osteoarthritis of the 
left knee is manifested primarily by complaints of pain, 
painful flareups, and limitation of motion in which the 
Veteran is able to flex his left knee to at least 70 
degrees and extend it fully to zero degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a rating 
in excess of 40 percent for a total right knee replacement.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5055 (2009)).

2.  The schedular criteria have not been met for a rating 
in excess of 20 percent for osteoarthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2009)).

3.  The schedular criteria have not been met for a rating 
in excess of 10 percent for osteoarthritis of the left 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2009)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to increased ratings for a total 
right knee replacement, osteoarthritis of the lumbar spine, 
and osteoarthritis of the left knee.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In September 2006, VA received the Veteran's claims of 
entitlement to increased ratings for osteoarthritis of the 
lumbar spine and osteoarthritis of the left knee, and there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In September 2008, following a VA review examination, the 
RO denied the Veteran's claim of entitlement to an 
increased rating for his total right knee replacement.  He 
disagreed with that decision and perfected an appeal to the 
Board.

In light of the foregoing, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided 
by him, and notice of the evidence VA would attempt to 
obtain.  VA informed him that in order to establish an 
increased rating for his service-connected disabilities, 
the evidence had to show that those disabilities had 
worsened and the manner in which such worsening had 
affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of VA 
records reflecting the Veteran's treatment from December 
2005 to July 2009; records reflecting his treatment at the 
Florida Orthopedic Institute from April 2007 to June 2009, 
St. Joseph's Hospital in June 2007, and Brandon Orthopedic 
Associates in May 2008; and records associated with his 
award of Social Security Disability benefits.  In February 
and May 2007, September 2008, and March 2009, VA also 
examined the Veteran to determine the extent of impairment 
due to his service-connected knee disabilities and his 
service-connected lumbar spine disability.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, VA had a January 2010 hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support and of his claims; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of the Veteran's assigned 
disability ratings, consideration is given to factors 
affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Such factors include a lack of normal 
endurance and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration is also given to weakened movement, 
excess fatigability, and incoordination, as well as the 
effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Total Right Knee Replacement

The Veteran contends that the forty percent rating for his 
service-connected total right knee replacement does not 
adequately reflect the level of impairment caused by that 
disorder.  During his January 2010 hearing, he testified 
that his right knee disability is manifested primarily by 
severe, painful motion, as well as weakness and giving way.  
He states that he is unable to take pain medication or to 
fully rehabilitate the knee, due to heart problems.  
Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be 
denied.  

Knee replacement (prosthesis) is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 percent 
schedular rating is warranted for one year following 
implantation of the prosthesis.  A 60 percent rating is 
warranted for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5256, 5260, and 5261.  The minimum rating to be assigned is 
30 percent.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 
noncompensable rating is warranted when flexion is limited 
to 60 degrees or when extension is limited to 5 degrees.  A 
10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  A 
30 percent rating is warranted when flexion is limited to 
15 degrees or when extension is limited to 20 degrees.  A 
40 percent rating is warranted when extension is limited to 
30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  
In this regard, it should be noted that separate ratings 
may be assigned for limitation of flexion and limitation of 
flexion of the same knee.  Prec. Op. VA Gen. Counsel 9-04 
(Rating Limitation of Flexion and Extension of the Leg, 
69 Fed. Reg. 59990 (2004)).  

Also potentially applicable in rating the Veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 
5257, the Diagnostic Code used to rate knee impairment 
associated with recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted for slight 
impairment, manifested by recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
impairment, while a 30 percent rating is warranted for 
severe impairment.  

Diagnostic Code 5256 is applicable to rating ankylosis of 
the knee.  A 40 percent rating is warranted when the knee 
is ankylosed in flexion between 10 and 20 degrees.  A 50 
percent rating is warranted when the knee is ankylosed in 
flexion between 20 and 45 degrees.  

In October 2007, the Board raised the Veteran's rating from 
30 to 40 percent for his service-connected total right knee 
replacement.  By a rating action in November 2007, the RO 
assigned August 1, 2008 as the effective date of that 
increase.

In January 2009, following a VA review examination, the RO 
confirmed and continued the 40 percent rating.  The Veteran 
disagreed with that decision, and this appeal ensued.  

A review of the record discloses that the Veteran's total 
right knee replacement is manifested primarily by 
complaints of severe pain, weakness, and giving way.  
Although he walks with an antalgic gait and uses a cane and 
brace intermittently, there is no objective evidence of 
abnormal weight bearing, such as unusual shoe wear.  
Moreover, there is no competent evidence of ankylosis.  
Rather, the competent evidence, such as a June 2009 report 
from the Florida Orthopedic Institute, shows that he is 
able to flex his knee to at least 90 degrees and extend it 
to at least 15 degrees.  Indeed, the report of a May 2008 
Social Security Disability evaluation and the reports of 
the September 2008 and March 2009 VA examinations, show 
that the Veteran is able to extend the right knee fully to 
zero degrees.  In addition, there is no objective evidence 
of deformity, crepitus, heat, discoloration, or recurrent 
dislocation or subluxation or instability, either laterally 
or anteriorly or posteriorly.   

At his September 2008 VA review examination, the Veteran 
reported that he was experiencing flareups at least three 
times a weak, and that during those times, he was 100 
percent disabled.  However, there is no objective, 
contemporaneous evidence of those flareups, weakness, 
excess fatigability, incoordination, or atrophy indicative 
of disuse.  In this regard, the Board notes that during his 
January 2010 hearing, the Veteran acknowledged that his 
total right knee replacement had not caused him to miss 
work.  Although the Veteran reports that his right knee 
disability prevents his participation in sports and 
restricts, to varying degrees, his ability to perform 
chores, shop, recreate, or travel, the preponderance of the 
competent evidence of record shows that it does not prevent 
him from feeding, bathing, grooming, or dressing himself.  
He did report that he had to get a modified toilet to 
accommodate his knees, but there is no competent evidence 
that it has, otherwise, interfered with his attentiveness 
to the wants of nature.  Finally, the Board notes that 
despite his testimony to the contrary, recent medical 
records, such as those dated in June 2009 from the Florida 
Orthopedic Institute, show that the Veteran is taking pain 
medication and participating fairly well in a six week 
program of physical therapy three times a week.  

In any event, the manifestations of the Veteran's total 
right knee replacement do not meet or more nearly 
approximate the criteria for a rating in excess of forty 
percent due to severe painful motion or weakness in right 
lower extremity, or due to limitation of extension.  
Moreover, the preponderance of the evidence is against a 
rating in excess of forty percent on the basis of separate 
ratings for flexion and extension or for recurrent 
subluxation or lateral instability.  Therefore, the 
currently assigned forty percent rating is confirmed and 
continued, and the appeal is denied. 

The Lumbar Spine

The Veteran contends that the 20 percent rating for his 
service-connected osteoarthritis of the lumbar spine does 
not adequately reflect the level of impairment caused by 
that disorder.  During his January 2010 hearing, the 
Veteran testified that he experienced low back pain 
radiating down his right lower extremity, as well as muscle 
spasms, particularly with changes in the weather.  He also 
testified that once or twice a year, he was totally 
incapacitated due to back pain.  Therefore, he maintains 
that an increased rating is warranted.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran's service-connected low back disability is 
rated as intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Intervertebral disc syndrome is 
rated in one of two ways:  either on the basis of the total 
duration of incapacitating episodes or on the basis of a 
general rating formula set forth below:

A 40 percent rating is warranted for intervertebral disc 
syndrome, manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is accomplished to 30 
degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

A review of the evidence discloses that the Veteran's 
service-connected low back disability is manifested 
primarily by complaints of radiating pain, stiffness, and 
limitation of motion.  However, it is completely negative 
for any findings of ankylosis, either favorable or 
unfavorable.  Rather, the evidence, such as the report of 
the February 2007 VA examination, shows that the Veteran is 
able to flex his spine to at least 45 degrees.  

Although the Veteran walks with an antalgic gait and uses a 
cane intermittently, the competent evidence or record shows 
that he has a normal posture, and there is no objective 
evidence of abnormal weight bearing, such as unusual shoe 
wear.  There is also no objective, contemporaneous evidence 
of weakness, excess fatigability, incoordination, or 
atrophy indicative of disuse.  Moreover, there is no 
objective evidence of deformity, crepitus, heat, or 
discoloration.  

While the Veteran reports flareups of his back disability, 
there is no competent evidence of record that they 
constitute incapacitating episodes within the meaning of VA 
regulations.  That is, they do not require bed rest 
prescribed by a physician and treatment by a physician.  

Finally, the Board notes that  the Veteran's low back 
disability limits the length of time he can stand or walk.  
However, during his January 2010 hearing, he acknowledged 
that it does not cause him to miss time from work.  It does 
prevents his participation in sports and restricts, to 
varying degrees, his ability to perform chores, shop, 
recreate, or travel.  However, the preponderance of the 
competent evidence of record shows that it does not prevent 
him from feeding, bathing, grooming, or dressing himself, 
nor does it interfere with his attentiveness to the wants 
of nature.  Under such circumstances, the Veteran does not 
meet or more nearly approximate the criteria for an 
increased rating for his left knee disability, either on 
the basis of the claimed incapacitating episodes or the 
requisite limitation of function.  Accordingly, the 20 
percent rating is confirmed and continued, and the appeal 
is denied.
The Left Knee

The Veteran contends that the ten percent rating for his 
service-connected left knee arthritis does not adequately 
reflect the level of impairment caused by that disorder.  
He contends that it is manifested by pain and giving way 
and that it affects his the performance of his activities 
of daily living, even the way he must hold his body when 
tying his shoes.  Therefore, he maintains that an increased 
rating is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal 
will be denied.  

Arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(f).

As above limitation of motion of knee is rated in 
accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 
and 5261.  A noncompensable rating is warranted when 
flexion is limited to 60 degrees or when extension is 
limited to 5 degrees.  A 10 percent rating is warranted 
when flexion is limited to 45 degrees or when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees or when extension is 
limited to 15 degrees.  

In this regard, it must be emphasized that separate ratings 
may be assigned for limitation of flexion and limitation of 
flexion of the same knee.  Prec. Op. VA Gen. Counsel 9-04 
(Rating Limitation of Flexion and Extension of the Leg, 
69 Fed. Reg. 59990 (2004)).  

Also potentially applicable in rating the Veteran's left 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 
the Diagnostic Code used to rate knee impairment associated 
with recurrent subluxation or lateral instability.  A 
10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment.  

A review of the evidence discloses that the Veteran's left 
knee disability is manifested primarily by complaints of 
pain, painful flareups, and limitation of motion.  As 
above, he walks with an antalgic gait and uses a cane and 
brace intermittently, and there is no objective evidence of 
abnormal weight bearing, such as unusual shoe wear.  In 
addition, there is no competent evidence of ankylosis.  
Rather, the preponderance of the competent evidence of 
record, such as the report of the March 2009 VA 
examination, shows that he is able to flex his left knee to 
at least 70 degrees and extend it fully to zero degrees.  

During his hearing, the Veteran testified that his left 
knee symptoms increased after a normal days use and that he 
had to get a modified toilet to accommodate his knees.  
However, there is no objective, contemporaneous evidence of 
flareups, weakness, excess fatigability, incoordination, or 
atrophy indicative of disuse.  Moreover, there is no 
objective evidence of left knee deformity, crepitus, heat, 
discoloration, or recurrent dislocation or subluxation or 
instability, either laterally or anteriorly or posteriorly.  
Although the Veteran reports that his left knee disability 
prevents his participation in sports and restricts, to 
varying degrees, his ability to perform chores, shop, 
recreate, or travel, the preponderance of the competent 
evidence of record shows that it does not prevent him from 
feeding, bathing, grooming, or dressing himself, nor does 
it interfere with his attentiveness to the wants of nature.  
Finally, the Board notes that despite his testimony to the 
contrary, recent medical records, such as those dated in 
June 2009 from the Florida Orthopedic Institute, show that 
the Veteran is taking pain medication and participating 
fairly well in a six week program of physical therapy three 
times a week.  

In any event, the manifestations of the Veteran's service-
connected left knee disability do not meet or more nearly 
approximate the criteria for a rating in excess of ten 
percent due to limitation of flexion and/or extension or 
for recurrent subluxation or lateral instability.  
Therefore, the currently assigned ten percent rating is 
confirmed and continued, and the appeal is denied. 

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected total right knee replacement, 
osteoarthritis of the lumbar spine, and osteoarthritis of 
the left knee.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." 
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative 
have expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were 
not raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be 
exceptional or unusual with respect to the service-
connected low back syndrome with multi-level arthritis of 
the lumbosacral spine.  In this regard, the record does not 
show that the Veteran has required frequent 
hospitalizations for his service-connected low back 
syndrome. There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria. In short, the evidence 
does not support the proposition that the Veteran's low 
back syndrome with multi-level arthritis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 40 percent for a total 
right knee replacement is denied.

Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


